DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eaves (US 5,656,915).

As to Claim 1, Eaves discloses a method of controlling an electric system comprising first and second terminals, electric cells and switches configured to connect or disconnect the cells in series and/or in parallel between the first and second terminals, the method comprising the steps of: a) determining a first priority table comprising first cell priority levels for a system charge operation and a second priority table comprising second cell priority levels for a system discharge operation; b) determining data representative of the average current or of the average electric power exchanged by each cell over a time window according to the cell implementation number in a cell connection sequence; c) determining a classification of at least part of the cell implementation numbers by increasing or decreasing order of the data representative of the average current or of the average electric power; d) assigning the implementation numbers according to the classification order to the cells by increasing or decreasing order of the priority levels of at least one of the first or second priority tables; and e) controlling the switches to connect or disconnect the cells according to the order of the assigned implementation numbers (Figure 6a, 6b, 11, and 8-10, Column 4, lines 21-50, Column 6, line 64- Column 7, line 15, Column 13, line 10 – Column 14 line 64).

As to Claim 11, Eaves discloses an electric system comprising first and second terminals, electric cells and switches configured to connect or disconnect the cells in series and/or in parallel between the first and second, and a processing module configured to: a) determine a first priority table comprising first cell priority levels for a system charge operation and a second priority table comprising second cell priority levels for a system discharge operation; b) determine data representative of the average current or of the average electric power exchanged by each cell over a time window according to the cell implementation number in a cell connection sequence; c) classify at least part of the cell implementation numbers by increasing or decreasing order of the data representative of the average current or of the average electric power;  d) assign implementation numbers according to the classification order to the cells by increasing or decreasing order of the priority levels of at least one of the priority tables; and e) control the switches to connect or disconnect the cells according to the order of the assigned implementation numbers (Figure 6a, 6b, 11, and 8-10, Column 4, lines 21-50, Column 6, line 64- Column 7, line 15, Column 13, line 10 – Column 14 line 64).


Allowable Subject Matter
Claims 2-10 and 12-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859